DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, line 13 states the terms “can be” which renders the claim indefinite as it appears the limitations proceeding the term “can be” are optional and not required by the claim. As such, the limitations after the term “can be” will be interpreted as being optional and not required.  Applicant should amend to clearly and distinctly point out the limitations being claimed.

1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 2, line 2 states “they” which renders the claim indefinite as it is unclear what the term “they” is referring to.  Applicant should amend to clearly and distinctly point out the limitations being claimed.  Claims 3-4, 7, 9-10 also use the term “they” and are also rejected for the same reasons stated above.

Regarding claim 11, line 4 states the term “it” which renders the claim indefinite as it is unclear what the term “it” is referring to.  Applicant should amend to clearly and distinctly point out the limitations being claimed.

Regarding claim 14, line 1 states “method for the breeding of insects”, but is lacking anything resembling a method step and therefore is indefinite.  Applicant should amend the claim to include method steps in order to provide an actual method, or cancel the claim as there is no method.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calis (WO 2016153338).

Regarding claims 1, 14, Calis discloses an insect breeding system for the breeding of insect larvae, comprising a multitude of similar, stackable crates (3, 9, 12, 30, 40, 50, 90, 101), a climate housing (1), and crate stacking equipment (5a, 5b, 5c, 5d, 5e): wherein the multitude of similar, stackable crates (3, 9, 12, 30, 40, 50, 90, 101) each have: - a same width, - a same length - a same corner structure that comprises complementary lower elements and upper elements, configured to allow stacking of the crates on top of each other by allowing the upper elements (6) of a lower crate, to interact with lower elements of an upper crate, - a containment area (Fig. 13a) defined by the width, the length, and a height of the crate (3, 9, 12, 30, 40, 50, 90, 101), wherein each crate can be tuned to one of the following  crate types, and wherein the below three crate types are part of the insect breeding system: - an egg crate, suited to contain insect eggs in the containment area thereof, - a larvae crate, suited to contain larvae e.g. baby larvae, and larvae food in the containment area thereof, allowing the rearing of such larvae - an insect crate, suited to contain live adult insects including mother insects and insect food in the containment area thereof, allowing the mothers to lay eggs (Each crate is capable of acting as any of the above named crates as there appears to be nothing structurally to differentiate between them) wherein the climate housing (1) is provided with one or more stacks (multiple stacks within climate area) of said similar crates (3, 9, 12, 30, 40, 50, 90, 101), each stack having a stack height of at least five, such as at least eight, (Fig. 12, discloses stacks of 18) and wherein the crate stacking equipment (5a, 5b, 5c, 5d, 5e) is configured to handle each of the eggs, larvae and insect crate 

Regarding claim 2, Calis discloses wherein the stack comprises a multitude of crates (3, 9, 12, 30, 40, 50, 90, 101) modified in that they have an open bottom structure (30, 50 each have a perforated bottom providing an open bottom structure), and at least one collection crate (3, 9, 12, 40, 90, 101), having a closed bottom structure, allowing insects of a particular life cycle, arranged in the open-bottomed crates (30, 50), to fall through the open bottom structure (30, 50 each have a perforated bottom providing an open bottom structure) thereof, said insects of said life cycle being collected in the collection crate (3, 9, 12, 40, 90, 101).

Regarding claim 3, Calis discloses a hatching stack with a multitude of egg crates and at least one larvae crate, wherein the egg crates are embodied as hatching eggs crates for the hatching of said insect eggs into baby larvae, the hatching egg crates being modified in that they have an open bottom structure (30, 50 each have a perforated bottom providing an open bottom structure), wherein the larvae crate is embodied as a larvae collection crate having a closed bottom structure (3, 9, 12, 40, 90, 101), and wherein the hatching egg crates are arranged on top of each other and the larvae collection crate is arranged below said hatching egg crates such that baby larvae hatching from the eggs contained in the hatching egg crates are able to fall through the open bottom structure (30, 50 each have a perforated bottom providing an open bottom structure) of the multitude of stacked hatching egg crates, said baby larvae being collected in the larvae collection crate (3, 9, 12, 40, 90, 101).



Regarding claim 7, Calis discloses a spawning stack including a multitude of insect crates (3, 9, 12, 30, 40, 50, 90, 101) and at least one egg crate, wherein the insect crates (3, 9, 12, 30, 40, 50, 90, 101) are embodied as open-bottomed insect crates (30, 50 each have a perforated bottom providing an open bottom structure), modified in that they have an open bottom structure (30, 50 each have a perforated bottom providing an open bottom structure), wherein the egg crate is embodied as a collection egg crate, having a closed bottom structure (3, 9, 12, 40, 90, 101), and wherein the egg collection crate is arranged below an open-bottomed insect crate (30, 50 each have a perforated bottom providing an open bottom structure), such that eggs, laid by mother insects contained in the open-bottomed insect crates (30, 50 each have a perforated bottom providing an open bottom structure), fall through the open bottom structure of the open-bottomed insect crate (30, 50 each have a perforated bottom providing an open bottom structure), said eggs being collected in the collecting egg crate (3, 9, 12, 40, 90, 101).

Regarding claim 8, Calis discloses wherein the open-bottomed insect crate (30, 50 each have a perforated bottom providing an open bottom structure) comprises a sieve bottom (the perforated structure is a sieve structure).

Regarding claim 9, Calis discloses comprising a multitude of insect crates and at least one egg crate, wherein the insect crates are embodied as bottomed insect crates (3, 9, 12, 40, 90, 

Regarding claim 10, Calis discloses comprising a spawning stack with a multitude of insect crates that are embodied as bottomed insect crates (3, 9, 12, 40, 90, 101), and a hatching stack with a multitude of egg crates that are embodied as hatching egg crates for the hatching of said insect eggs into baby larvae , the hatching egg crates being modified in that they have an open bottom structure (30, 50 each have a perforated bottom providing an open bottom structure).

Regarding claim 11, Calis discloses wherein the bottomed insect crate (3, 9, 12, 40, 90, 101) comprises a plurality of spawn structures, in which mother insects spawn their eggs, wherein the bottomed insect crate (3, 9, 12, 40, 90, 101) is modified in that it is configured to hold the spawn structures in a longitudinal direction of the bottomed insect crate (3, 9, 12, 40, 90, 101), said spawn structures being dimensioned such that there is a space between respective ends of the spawn structure and side walls of the bottomed insect crate, and wherein the hatching egg crate is configured to receive the spawn structures in a lateral direction of the hatching egg crate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Calis (WO 2016153338) in view of Sobecki (US 2018/0369867).

Regarding claim 5, Calis discloses the invention substantially as set forth above, but does not expressly disclose wherein the closed bottom structure of the larvae crate is embodied as a slidable plate, configured to receive the hatched baby larvae.
However, Sobecki discloses a similar structure with a bottom that has a slidable plate ([0068] the sieve surface is configured to slide with respect to the other sieve surfaces so as to expand and contract a value of the width dimension of the openings. When openings of the sieve surfaces are aligned with each other, the value of the width dimension is the greatest. When one of the sieve surfaces is moved with respect to the other sieve surfaces, the value of the width dimension may get smaller.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Calis, by making the closed bottom a sliding plate, as taught by Sobecki, for the purpose of providing an opening when needed to allow for transferring eggs, larvae or insects from one crate or container to the next.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Calis (WO 2016153338) in view of Hall (US 2019/0387704).

Regarding claim 6, Calis discloses the invention substantially as set forth above, but does not expressly disclose wherein the closed bottom structure of the larvae collection crate is tilted 
However, Hall discloses a similar crate structure wherein the closed bottom structure of the larvae collection crate is tilted or tiltable with respect to a horizontal orientation, and wherein the larvae collection crate comprises a slotted opening to allow for the automatic collection of baby larvae, from the larvae collection crate ([0051] wherein the screen or mesh portion of the sieve may retract or tilt).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Calis, by adding a tilted or tiltable bottom to the crate, as taught by Hall, for the purpose of causing the eggs to roll or fall into a collection bin or container located separate from the bin or container used to collect the medium.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Calis (WO 2016153338) in view of Hasa (US 2018/0064079).

Regarding claim 12, Calis discloses the invention substantially as set forth above, but does not expressly disclose wherein the hatching egg crate comprises a pair of spawn structure hangers including hanging slots, the hanging slots being configured to receive the spawn structures such that the spawn structures hang in the hanging slots.
However, Hasa discloses a similar structure with a pair of spawn structure hangers (122) including hanging slots (120), the hanging slots (120) being configured to receive the spawn structures (100) such that the spawn structures (100) hang in the hanging slots (120).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Calis (WO 2016153338).

Regarding claim 13, Calis discloses the invention substantially as set forth above, but does not expressly disclose wherein the insect crate, the larvae crate, and the egg crate have mutually different colours.
However, the courts have found that matters relating to ornamentation only i.e. color, which have no mechanical function, cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid , 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642         

/MONICA L BARLOW/Primary Examiner, Art Unit 3644